DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-33 filed on 04/05/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 3, 5, 6, 11, 23 are objected to because of the following informalities:  
Claim 3 (line 5), “into electrical energy” should be changed to --into the electrical energy--.
Claim 5 (line 5), “into electrical energy” should be changed to --into the electrical energy--.
Claim 6 (line 2), “via the interacting camera” should be changed to --via interacting camera--.
Claim 11 (lines 3-4), “into electrical energy” should be changed to --into the electrical energy--.

Claim 23 (line 3), “for-the at least one of” should be changed to --for the at least one of--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 (line 4) recites the limitation "the" in “the objective module abutment surface depression”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 (line 5) recites limitation “a depression;” it is not known that limitation “a depression” as recited in claim 8 (line 6) is the same or different from “a depression” as recited in claim 8 (line 3).
Claim 8 (line 6) recites the limitation "the" in “the camera module depression”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 19, 21-22, 29, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al. (US 2014/0320736) in view of Tanaka et al. (US 2007/0098385) and Lee et al. (US 10,225,026) further in view of Misawa et al. (US 2007/0268371).
Regarding claim 1, TOMITA et al. discloses camera (digital camera 1, figure 1, paragraphs [0057]-[0058]) for industrial image processing, comprising;
a camera module (camera body 2, figure 1, paragraph [0057]) comprising an image sensor (imaging device 22, figure 1, paragraph [0066]) for capturing an image and 
an objective module (lens barrel 3 is an interchangeable lens, figure 1, paragraphs [0057]-[0058]), which is releasably connectable to the camera module, having an optical system (an imaging optical system which includes lenses 31, 32, 33 and 34 and an aperture 35, figure 1, paragraphs [0057]-[0058]) with at least one optical lens and having lens data storage (lens memory 37, figure 1, paragraphs [0067], [0074]),

wherein the camera module further comprises an camera module abutment surface (mount unit 401 of the camera body 2, figure 1, paragraph [0075]) and the objective module further comprises an objective module abutment surface (mount unit 402 of the lens barrel 3, figure 1, paragraph [0075]) that positionable to face the camera module abutment surface,
wherein lens data from the lens data storage is read in the camera module via the objective communication unit and the camera module communication unit to control a function of at least one of the camera module or the objective module (the plane movement coefficient K may be transmitted using a wireless communication line from the lens barrel 3 to the camera body 2, figure 1, paragraphs [0067], [0074], 0242]).
TOMITA et al. fails to disclose wherein fails to disclose wherein an antenna arrangement of the objective module wireless near field communication unit is arranged on the objective module and an antenna arrangement of the camera module wireless near field communication unit is arranged on the camera module.
However, Tanaka et al. discloses wherein an antenna arrangement of the objective module wireless near field communication unit is arranged on the objective module and an antenna arrangement of the camera module wireless near field communication unit is arranged on the camera module (Tanaka et al. discloses the antenna 17 is arranged on a surface of lens unit 12, and antenna 27 is arranged on a surface of camera body 11, figures 1, 5, paragraphs [0083]-[0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al. by the teaching of Tanaka et al. in order to provide a better transmission data without external obstruction.

However, Lee et al. discloses antenna 138 is disposed in a depression of the surface of piston rod 106 (figure 7, column 13, lines 8-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al. and Tanaka et al. by the teaching of Lee et al. in order to prevent the antenna from damage by external force.
TOMITA et al., Tanaka et al. and Lee et al. fail to disclose wherein, each of the camera module and the objective module includes a wireless near field communication unit, wherein the objective module wireless near field communication unit is configured to convert an electromagnetic alternating field received by the antenna arrangement of the objective module wireless near field communication unit emitted from the antenna arrangement of the camera module wireless near field communication unit into electrical energy for supplying energy to the objective module.
However, Misawa et al. discloses each of the camera module and the objective module includes a wireless near field communication unit, wherein the objective module wireless near field communication unit is configured to convert an electromagnetic alternating field received by the antenna arrangement of the objective module wireless near field communication unit emitted from the antenna arrangement of the camera module wireless near field communication unit into electrical energy for supplying energy to the objective module (Misawa et al. discloses communication of the electric signals, such as the control signal, picture signal and power control signal, between the first unit and the second unit may be done through a contactless communication, such as radio, infrared, proximity or near field communication, paragraph [0096]. Note that the conversion an electromagnetic alternating field emitted from the camera module near field communication unit into electrical energy for supplying energy to the objective module is included in near field communication).


Regarding claim 2, TOMITA et al. discloses wherein the camera module sends control data for controlling the objective module to the objective module via the interacting camera module and objective module wireless near field communication units (paragraphs [0242]).

Regarding claim 6, TOMITA et al. discloses wherein the objective control receives control commands from the camera module via the interacting camera module wireless near field communication unit and objective module wireless near field communication unit (paragraphs [0242]).

Regarding claim 8, Lee et al. discloses wherein at least one of:
the objective module abutment surface comprises a depression, and the objective module
antenna arrangement is arranged in the objective module abutment surface depression or the camera module abutment surface comprises a depression, and the camera module antenna arrangement is arranged in the camera module depression (Lee et al. discloses antenna 138 is disposed in a depression on the surface of piston rod 106, figure 7, column 13, lines 8-37).

Regarding claim 19, TOMITA et al. discloses wherein data on the optical system of the objective module is stored in the lens data storage (lens memory 37, figure 1, paragraphs [0067], [0074]).



Regarding claim 22, TOMITA et al. discloses sending, from the camera module, control data for controlling the objective module to the objective module via the camera module near field communication unit and objective module near field communication unit (paragraphs [0242]).

Regarding claim 29, TOMITA et al. discloses wherein data on the optical system of the objective module is stored in the lens data storage (lens memory 37, figure 1, paragraphs [0067], [0074]).

Regarding claim 31, TOMITA et al. discloses wherein the camera module comprises a controller (camera control unit 21, figure 1, paragraphs [0064]-[0066]).

Regarding claim 32, TOMITA et al. discloses wherein the objective module comprises an objective controller (lens control unit 36, figure 1, paragraphs [0064]-[0066]) connected to the objective module wireless near field communication unit.

Regarding claim 33, TOMITA et al. discloses wherein at least one of the camera module or the objective module is controllable by the controller (camera control unit 21 controls the camera 1 as a whole, figure 1, paragraphs [0084]-[0086]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al. (US 2014/0320736) in view of Tanaka et al. (US 2007/0098385) and Lee et al. (US 10,225,026) further in view of Misawa et al. (US 2007/0268371) and NUNNINK et al. (WO 2010/081060).
near field communication, paragraph [0096]. Note that the conversion an electromagnetic alternating field emitted from the camera module near field communication unit into electrical energy for supplying energy to the objective module is included in near field communication).
TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. fail to disclose wherein the objective module further comprises a variable-focus optical lens.
However, NUNNINK et al. discloses wherein the objective module further comprises a variable-focus optical lens (liquid lens 145 is provided in variable focus lens cap 109, figure 1, see abstract, paragraphs [0035], [0040]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. by the teaching of NUNNINK et al. in order to provide sharp and clear images without the need for human invention (paragraph [0044]).

Regarding claim 4, NUNNINK et al. discloses wherein the variable-focus optical lens is a liquid lens (liquid lens 145, figure 1, see abstract, paragraphs [0035], [0040]-[0044]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al. (US 2014/0320736) in view of Tanaka et al. (US 2007/0098385) and Lee et al. (US 10,225,026) further in view of Misawa et al. (US 2007/0268371) and Iwamoto (US 5,194,956).
Regarding claim 5, TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. disclose wherein the objective module wireless near field communication unit converts the electromagnetic alternating field emitted from the camera module wireless near field communication unit into electrical energy for supplying energy for the adjustment of the adjustable aperture (Misawa et al. discloses communication of the electric signals, such as the control signal, picture signal and power control signal, between the first unit and the second unit may be done through a contactless communication, such as radio, infrared, proximity or near field communication, paragraph [0096]. Note that the conversion an electromagnetic alternating field emitted from the camera module near field communication unit into electrical energy for supplying energy to the objective module is included in near field communication).
TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. fail to disclose wherein the objective module further comprises an adjustable aperture.
However, Iwamoto discloses wherein the objective module further comprises an adjustable aperture (adjustable aperture 32 is provided in lens device 30, figure 2, column 8, lines 46-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. by the teaching of Iwamoto in order to adjust an amount of light to pass through the lens and impinge upon the image sensor of a camera. Doing so, it provides a quality image.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al. (US 2014/0320736) in view of Tanaka et al. (US 2007/0098385) and Lee et al. (US 10,225,026) further in view of Misawa et al. (US 2007/0268371) and Kaufman (US 2015/0124336).

However, Kaufman discloses wherein the camera module and the objective module are releasably connectable to one another via a standardized C-mount, CS-mount, or S-mount connection (optical lens assembly 30 is attached to imaging device 40 via conventional industry standard mounts, i.e., C-mount, CS-mount, figure 3A, paragraph [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. by the teaching of Kaufman in order to allow a main body of a camera may be used in combination with freely selected interchangeable lenses.

Claims 10-14, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al. (US 2014/0320736) in view of Tanaka et al. (US 2007/0098385) and Lee et al. (US 10,225,026) further in view of Misawa et al. (US 2007/0268371) and Kobayashi (US 2008/0267601).
Regarding claim 10, TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. fail to disclose wherein at least one of the camera module and the objective module further comprises at least one sensor configured to detect a physical quantity in an environment of the camera.
However, Kobayashi discloses disclose wherein at least one sensor (temperature sensors 22 and 23, figure 1, paragraphs [0035], [0128]) configured to detect a physical quantity in an environment of the camera.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and 

Regarding claim 11, TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. and Kobayashi disclose wherein the objective module wireless near field communication unit converts the electromagnetic alternating field emitted from the camera module wireless near field communication unit into electrical energy for operating and reading out data from the sensor (Misawa et al. discloses communication of the electric signals, such as the control signal, picture signal and power control signal, between the first unit and the second unit may be done through a contactless communication, such as radio, infrared, proximity or near field communication, paragraph [0096]. Note that the conversion an electromagnetic alternating field emitted from the camera module near field communication unit into electrical energy for supplying energy to the objective module is included in near field communication).

Regarding claim 12, Kobayashi disclose wherein the at least one sensor comprises a temperature sensor (temperature sensors 22 and 23, figure 1, paragraphs [0035], [0128]).

Regarding claim 13, Kobayashi disclose wherein correction data for correcting a temperature dependency of the optical system of the objective module is stored in the lens data storage (paragraph [0128]).

Regarding claim 14, Kobayashi disclose wherein the correction of the temperature dependency is implementable in one of the objective module or the camera module (paragraph [0128]).


However, Kobayashi discloses disclose detecting a physical quantity in a vicinity of the objective module with a sensor (temperature sensors 22 and 23, figure 1, paragraphs [0035], [0128]) in the objective module, and controlling a function of at least one of the objective module or of the camera module based on the detected physical quantity. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. by the teaching of Kobayashi in order to measure the environmental temperature information (paragraph [0128]).

Regarding claim 25, TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. fail to disclose detecting a physical quantity in vicinity of the objective module with a sensor, and correcting a dependency of optical properties of the objective module based on the detected physical quantity.
However, Kobayashi discloses disclose detecting a physical quantity in vicinity of the objective module with a sensor (temperature sensors 22 and 23, figure 1, paragraphs [0035], [0128]), and correcting a dependency of optical properties of the objective module based on the detected physical quantity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. by the teaching of Kobayashi in order to measure the environmental temperature information (paragraph [0128]).


Regarding claim 27, TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. and Kobayashi disclose supplying electrical energy to the sensor from the electromagnetic alternating field emitted from the camera modulenear field communication unit (Misawa et al. discloses communication of the electric signals, such as the control signal, picture signal and power control signal, between the first unit and the second unit may be done through a contactless communication, such as radio, infrared, proximity or near field communication, paragraph [0096]. Note that the conversion an electromagnetic alternating field emitted from the camera module near field communication unit into electrical energy for supplying energy to the objective module is included in near field communication).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al. (US 2014/0320736) in view of Tanaka et al. (US 2007/0098385) and Lee et al. (US 10,225,026) further in view of Misawa et al. (US 2007/0268371) and Kobayashi (US 2008/0267601) and Imamura (US 9,729,773).
Regarding claim 15, TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. and Kobayashi fail to disclose wherein the at least one sensor comprises at least one of a position sensor or a distance sensor.
However, Imamura discloses a focus position sensor 38 for detecting the lens position of the focusing lens 45 in the direction of the optical axis (figure 4, column 9, lines 15-20, 49-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and 

Regarding claim 16, Kobayashi disclose wherein correction data for correcting at least one of position dependency, acceleration dependency or distance dependency of the optical system of the objective module is stored in the lens data storage (paragraph [0128]).

Regarding claim 17, Kobayashi disclose wherein correction of the at least one of position dependency, acceleration dependency or the distance dependency is implementable in one of the objective module or the camera module (paragraph [0128]).

Claims 18, 28 are rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al. (US 2014/0320736) in view of Tanaka et al. (US 2007/0098385) and Lee et al. (US 10,225,026) further in view of Misawa et al. (US 2007/0268371) and Nagano (US 2012/0133813).
Regarding claim 18, TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. fail to disclose wherein data for uniquely identifying the objective module is stored in the lens data storage.
However, Nagano discloses wherein data for uniquely identifying the objective module is stored in the lens data storage (identification information of the interchangeable lens 300 is stored in nonvolatile memory 348, figure 1, paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. by the teaching of Nagano in order to identify an interchangeable lens which is mounted on camera body.


However, Nagano discloses wherein data for uniquely identifying the objective module is stored in the lens data storage (identification information of the interchangeable lens 300 is stored in nonvolatile memory 348, figure 1, paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. by the teaching of Nagano in order to identify an interchangeable lens which is mounted on camera body.

Claims 20, 30 are rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al. (US 2014/0320736) in view of Tanaka et al. (US 2007/0098385) and Lee et al. (US 10,225,026) further in view of Misawa et al. (US 2007/0268371) and Winterot et al. (US 9,344,650).
Regarding claim 20, TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. fail to disclose wherein calibration data on the objective module is stored in the lens data storage.
However, Winterot et al. discloses wherein calibration data on the objective module is stored in the lens data (calibration table 12, column 3, lines 60-67; column 6, lines 32-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. by the teaching of Winterot et al. in order to simplify the manufacturing process of modular systems and enable a quick and simple calibration in respect of different aberration when an objective is changed (column 2, lines 48-54).


However, Winterot et al. discloses wherein calibration data on the objective module is stored in the lens data storage (calibration table 12, column 3, lines 60-67; column 6, lines 32-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. by the teaching of Winterot et al. in order to simplify the manufacturing process of modular systems and enable a quick and simple calibration in respect of different aberration when an objective is changed (column 2, lines 48-54).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al. (US 2014/0320736) in view of Tanaka et al. (US 2007/0098385) and Lee et al. (US 10,225,026) further in view of Misawa et al. (US 2007/0268371) and NUNNINK et al. (WO 2010/081060) and Iwamoto (US 5,194,956).
Regarding claim 23, Misawa et al. discloses each of the camera module and the objective module includes a near field communication unit, the objective module receiving electrical energy from the electromagnetic alternating field emitted from the camera module near field communication unit (Misawa et al. discloses communication of the electric signals, such as the control signal, picture signal and power control signal, between the first unit and the second unit may be done through a contactless communication, such as radio, infrared, proximity or near field communication, paragraph [0096]. Note that the conversion an electromagnetic alternating field emitted from the camera module near field communication unit into electrical energy for supplying energy to the objective module is included in near field communication).

However, NUNNINK et al. discloses wherein a variable-focus optical lens is provided in the objective module (liquid lens 145 is provided in variable focus lens cap 109, figure 1, see abstract, paragraphs [0035], [0040]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. by the teaching of NUNNINK et al. in order to provide sharp and clear images without the need for human invention (paragraph [0044]).
TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. and NUNNINK et al. fail to disclose fail to disclose an adjustable aperture in the objective module.
However, Iwamoto discloses wherein an adjustable aperture (adjustable aperture 32 is provided in lens device 30, figure 2, column 8, lines 46-67) is provided in the objective module.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al., Lee et al. and Misawa et al. and NUNNINK et al. by the teaching of Iwamoto in order to adjust an amount of light to pass through the lens and impinge upon the image sensor of a camera. Doing so, it provides a quality image.

Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al. (US 2014/0320736) in view of Tanaka et al. (US 2007/0098385) and Kim et al. (US 2016/0323428) further in view of Misawa et al. (US 2007/0268371).
Regarding claim 1, TOMITA et al. discloses camera (digital camera 1, figure 1, paragraphs [0057]-[0058]) for industrial image processing, comprising;

an objective module (lens barrel 3 is an interchangeable lens, figure 1, paragraphs [0057]-[0058]), which is releasably connectable to the camera module, having an optical system (an imaging optical system which includes lenses 31, 32, 33 and 34 and an aperture 35, figure 1, paragraphs [0057]-[0058]) with at least one optical lens and having lens data storage (lens memory 37, figure 1, paragraphs [0067], [0074]),
wherein, each of the camera module and the objective module includes communication unit (camera transceiver unit 29 and lens transceiver unit 38, figure 1, paragraphs [0075]-0077], [0242]) configured to interact with each other,
wherein the camera module further comprises an camera module abutment surface (mount unit 401 of the camera body 2, figure 1, paragraph [0075]) and the objective module further comprises an objective module abutment surface (mount unit 402 of the lens barrel 3, figure 1, paragraph [0075]) that positionable to face the camera module abutment surface,
wherein lens data from the lens data storage is read in the camera module via the objective communication unit and the camera module communication unit to control a function of at least one of the camera module or the objective module (the plane movement coefficient K may be transmitted using a wireless communication line from the lens barrel 3 to the camera body 2, figure 1, paragraphs [0067], [0074], 0242]).
TOMITA et al. fails to disclose wherein fails to disclose wherein an antenna arrangement of the objective module wireless near field communication unit is arranged on the objective module and an antenna arrangement of the camera module wireless near field communication unit is arranged on the camera module.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al. by the teaching of Tanaka et al. in order to provide a better transmission data without external obstruction.
TOMITA et al. and Tanaka et al. fail to disclose antennas are arranged on the objective module abutment surface and on the camera module abutment surface.
However, Kim et al. discloses antenna 300 is placed on depression 422 of the upper surface of frame 420 (figures 7-11, paragraphs [0092]-[0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al. and Tanaka et al. by the teaching of Kim et al. in order to prevent the antenna from damage by external force.
TOMITA et al., Tanaka et al. and Kim et al. fail to disclose wherein, each of the camera module and the objective module includes a wireless near field communication unit, wherein the objective module wireless near field communication unit is configured to convert an electromagnetic alternating field received by the antenna arrangement of the objective module wireless near field communication unit emitted from the antenna arrangement of the camera module wireless near field communication unit into electrical energy for supplying energy to the objective module.
However, Misawa et al. discloses each of the camera module and the objective module includes a wireless near field communication unit, wherein the objective module wireless near field communication unit is configured to convert an electromagnetic alternating field received by the near field communication, paragraph [0096]. Note that the conversion an electromagnetic alternating field emitted from the camera module near field communication unit into electrical energy for supplying energy to the objective module is included in near field communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al. and Kim et al. by the teaching of Misawa et al. in order to adopt a hybrid communication whereby some of electric signals are sent and received through the connectors and others through the contactless communication, paragraph [0096]).

Regarding claim 8, Kim et al. discloses wherein at least one of:
the objective module abutment surface comprises a depression, and the objective module
antenna arrangement is arranged in the objective module abutment surface depression or the camera module abutment surface comprises a depression, and the camera module antenna arrangement is arranged in the camera module depression (Kim et al. discloses antenna 300 is placed on the depression 422, figures 7-11, paragraphs [0092]-[0098]).

Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over TOMITA et al. (US 2014/0320736) in view of Tanaka et al. (US 2007/0098385) and Jones et al. (US 2017/0029327) further in view of Misawa et al. (US 2007/0268371).

a camera module (camera body 2, figure 1, paragraph [0057]) comprising an image sensor (imaging device 22, figure 1, paragraph [0066]) for capturing an image and 
an objective module (lens barrel 3 is an interchangeable lens, figure 1, paragraphs [0057]-[0058]), which is releasably connectable to the camera module, having an optical system (an imaging optical system which includes lenses 31, 32, 33 and 34 and an aperture 35, figure 1, paragraphs [0057]-[0058]) with at least one optical lens and having lens data storage (lens memory 37, figure 1, paragraphs [0067], [0074]),
wherein, each of the camera module and the objective module includes communication unit (camera transceiver unit 29 and lens transceiver unit 38, figure 1, paragraphs [0075]-0077], [0242]) configured to interact with each other,
wherein the camera module further comprises an camera module abutment surface (mount unit 401 of the camera body 2, figure 1, paragraph [0075]) and the objective module further comprises an objective module abutment surface (mount unit 402 of the lens barrel 3, figure 1, paragraph [0075]) that positionable to face the camera module abutment surface,
wherein lens data from the lens data storage is read in the camera module via the objective communication unit and the camera module communication unit to control a function of at least one of the camera module or the objective module (the plane movement coefficient K may be transmitted using a wireless communication line from the lens barrel 3 to the camera body 2, figure 1, paragraphs [0067], [0074], 0242]).
TOMITA et al. fails to disclose wherein fails to disclose wherein an antenna arrangement of the objective module wireless near field communication unit is arranged on the objective module and an 
However, Tanaka et al. discloses wherein an antenna arrangement of the objective module wireless near field communication unit is arranged on the objective module and an antenna arrangement of the camera module wireless near field communication unit is arranged on the camera module (Tanaka et al. discloses the antenna 17 is arranged on a surface of lens unit 12, and antenna 27 is arranged on a surface of camera body 11, figures 1, 5, paragraphs [0083]-[0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al. by the teaching of Tanaka et al. in order to provide a better transmission data without external obstruction.
TOMITA et al. and Tanaka et al. fail to disclose antennas are arranged on the objective module abutment surface and on the camera module abutment surface.
However, Jones et al. discloses an antenna is placed on depression 112 in the bottom surface 122 (figures 2-3C, paragraphs [0045]-[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al. and Tanaka et al. by the teaching of Jones et al. in order to prevent the antenna from damage by external force.
TOMITA et al., Tanaka et al. and Jones et al. fail to disclose wherein, each of the camera module and the objective module includes a wireless near field communication unit, wherein the objective module wireless near field communication unit is configured to convert an electromagnetic alternating field received by the antenna arrangement of the objective module wireless near field communication unit emitted from the antenna arrangement of the camera module wireless near field communication unit into electrical energy for supplying energy to the objective module.
a wireless near field communication unit, wherein the objective module wireless near field communication unit is configured to convert an electromagnetic alternating field received by the antenna arrangement of the objective module wireless near field communication unit emitted from the antenna arrangement of the camera module wireless near field communication unit into electrical energy for supplying energy to the objective module (Misawa et al. discloses communication of the electric signals, such as the control signal, picture signal and power control signal, between the first unit and the second unit may be done through a contactless communication, such as radio, infrared, proximity or near field communication, paragraph [0096]. Note that the conversion an electromagnetic alternating field emitted from the camera module near field communication unit into electrical energy for supplying energy to the objective module is included in near field communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TOMITA et al., Tanaka et al. and Jones et al. by the teaching of Misawa et al. in order to adopt a hybrid communication whereby some of electric signals are sent and received through the connectors and others through the contactless communication, paragraph [0096]).

Regarding claim 8, Jones et al. discloses wherein at least one of:
the objective module abutment surface comprises a depression, and the objective module
antenna arrangement is arranged in the objective module abutment surface depression or the camera module abutment surface comprises a depression, and the camera module antenna arrangement is arranged in the camera module depression (Jones et al. discloses an antenna is placed on depression 112 in the bottom surface 122 (figures 2-3C, paragraphs [0045]-[0047]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698 
04/10/2021